 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT A. GIBBS,                                 No. 2:18-cv-2707 KJM DB P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA FORENSIC MEDICAL
      GROUP, et al.,
15
                         Defendants.
16

17
            By order filed April 1, 2019, plaintiff’s complaint was screened and found to not state a
18
     claim, and he was directed to file an amended complaint within thirty days or a notice of his
19
     intent to stand on his complaint. (ECF No. 10.) Thirty days from that date have now passed, and
20
     plaintiff has not filed an amended complaint or otherwise responded to the court’s order.
21
            Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
22
     prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
23
            These findings and recommendations are submitted to the United States District Judge
24
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
25
     after being served with these findings and recommendations, plaintiff may file written objections
26
     with the court and serve a copy on all parties. Such a document should be captioned
27
     “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that
28
                                                       1
 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: July 2, 2019

 4

 5

 6
     /DLB7;
 7   DB/Inbox/Routine/gibb2707.fta

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
